     Case 2:19-cv-02216-JAD-EJY Document 26 Filed 08/10/20 Page 1 of 1

                             2:19-cv-02216-JAD-EJY
                                ORDER TO UNSEAL

 1                   IN THE UNITED STATES DISTRICT COURT

 2                        FOR THE DISTRICT OF NEVADA

 3    PAUL SPECA,                  )
                                   ) Case No. 2:19-cv-02216-JAD-EJY
 4                 Plaintiff,      )
                                   )      ORDER TEMPORARILY
 5    vs.                          ) UNSEALING AUDIO RECORDING
                                   )
 6    HOME DEPOT U.S.A, INC.,      )
                                   )
 7                 Defendant.      )
      ____________________________ )
 8

 9         Amy L. Howard, Esq., has requested a transcript of the
      settlement placed on the record. The transcript requested are
10    proceedings that are either sealed or contain a sealed
      portion: Docket No. 25. The transcript is to be prepared by
11    Amber McClane, Transcriber/Court Reporter.

12

13         IT IS THE ORDER OF THE      COURT that the sealed audio
      recording shall be unsealed      for the limited purpose of
14    preparing the transcript by      Amber McClane and providing a copy
      of the transcript to Amy L.      Howard, Esq., as requested.
15

16         IT IS FURTHER ORDERED that the audio recording shall
      thereafter be resealed and a certified copy of the transcript
17    be delivered to the Clerk pursuant to 28 U.S.C. § 753(b) and
      remain sealed until further order of this Court.
18

19         IT IS FURTHER ORDERED that      the receiving party shall not
      disclose the sealed contents of      the transcript of the
20    proceeding to anyone other than      the representatives of the
      parties directly concerned with      this case.
21
                        10th           August
22          DATED this _______ day of _________, 2020

23

24                  _____________________________________________
                                  DANIEL J. ALBREGTS
25                  United States District Court Magistrate Judge
